Citation Nr: 1755507	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to July 1984, from July 1985 to October 1985, and from March 1986 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a temporary total rating under the provisions of 38 C.F.R. § 4.30.  The Veteran appeared at a May 2015 hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

In a July 2012 written statement, the accredited representative made contentions which may be reasonably construed as informal claims for service connection for a right knee disability, a left knee disability, and a back disability and an increased rating for a service-connected right fibula chondromyxoid fibroma.  The issues of service connection for a right knee disability, a left knee disability, a back disability and an increased rating for the service-connected right fibula chondromyxoid fibroma have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


REMAND

The Veteran asserts that a temporary total rating under the provisions of 38 C.F.R. § 4.30 based upon convalescence following an April 2, 2012, VA right knee patella tendon bone fragment surgical excision.  

Service connection has not been established for a right knee disability.  Service connection is in effect for a right fibula chondromyxoid fibroma.  The service-connected disability is a benign bone tumor.  However, the Board finds that the issue of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 is inextricably intertwined with the referred issue of service connection for a right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the previously referred issue of service connection for a right knee disability.  The Veteran should be informed in writing of the resulting decision and associated appellate rights.  The issue is not on appeal unless there is a timely notice of disagreement and, following issuance of a statement of the case, a timely substantive appeal as to the issue.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

